284 U.S. 599
52 S. Ct. 264
76 L. Ed. 514
Edgar Percy LEWIS et al., petitioners,v.Marshall S. REYNOLDS, Individually and as Collector  of Internal Revenue.
No. 115.
Supreme Court of the United States
February 15, 1932

1
In this cause it is ordered that the following words be deleted from the sixth paragraph, of the opinion announced on January 4, 1932:


2
'Also that at the time of his last decision he was restricted      to consideration of the demand for refund and determination      of whether the trustees were entitled to deduct the State      inheritance taxes.'


3
Otherwise the opinion will stand as heretofore announced.